RYDER v. STATE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RYDER v. STATE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RYDER v. STATE2021 OK CR 36Case Number: PCD-2020-613Decided: 10/21/2021JAMES CHANDLER RYDER, Petitioner v. THE STATE OF OKLAHOMA, Respondent
Cite as: 2021 OK CR 36, __  __


OPINION DENYING SECOND APPLICATION FORPOST-CONVICTION RELIEF AND DENYING MOTION TO STAY PROCEEDINGS
LUMPKIN, JUDGE: 
¶1 Petitioner James Chandler Ryder was convicted of two (2) counts of First Degree Murder (21 O.S.1991, § 701.7), Case No. CF-99-147, in the District Court of Pittsburg County. In Count I, the jury recommended a sentence of life imprisonment without the possibility of parole. In Count II, the jury found the existence of two (2) aggravating circumstances and recommended the punishment of death. The Honorable Thomas M. Bartheld, District Judge, sentenced accordingly. This Court affirmed the judgment and sentence in Ryder v. State, 2004 OK CR 2, 83 P.3d 856. Petitioner's first application for post-conviction relief was denied by this Court in Ryder v. State, (Okl.Cr.2004) opinion not for publication, Case No. PCD-2002-257. The United States Supreme Court denied certiorari in Ryder v. Oklahoma, 543 U.S. 886 (2004). On September 8, 2020, Petitioner filed this second and successive application for post-conviction relief.
¶2 The Capital Post-Conviction Procedure Act, 22 O.S.2011, § 1089(D)(8) provides for the filing of successive post-conviction applications. The statutes governing our review of second or successive capital post-conviction applications provide even fewer grounds to collaterally attack a judgment and sentence than the narrow grounds permitted in an original post-conviction proceeding. See Sanchez v. State, 2017 OK CR 22, ¶ 6, 406 P.3d 27, 29.
¶3 In his sole proposition of error, Petitioner claims the District Court of Pittsburg County lacked jurisdiction to try him. Relying upon McGirt v. Oklahoma, 591 U.S. __, 140 S.Ct. 2452 (2020), Petitioner argues that the State of Oklahoma did not have jurisdiction to prosecute, convict, and sentence him for the murders of Daisy and Sam Hallum, citizens of the Choctaw Nation, when such crimes occurred within the boundaries of the Choctaw Reservation.
¶4 Although this Court initially granted Petitioner relief based upon this proposition after an evidentiary hearing in the district court,1 we subsequently decided State ex rel. Mark Matloff, District Attorney v. The Honorable Jana Wallace, Associate District Judge, 2021 OK CR 21, __ P.3d __, and denied retroactive application of McGirt to cases on collateral review. Thereafter, prior to issuance of the mandate, the order granting post-conviction relief was withdrawn in this case.2
¶5 In Matloff, we began our consideration of the retroactivity issue by finding, "McGirt announced a rule of criminal procedure . . . to recognize a long dormant (or many thought, non-existent) federal jurisdiction over major crimes committed by or against Indians in the Muscogee (Creek) Reservation." Id., 2021 OK CR 21, ¶ 26. This rule affected only the manner of deciding a criminal defendant's culpability; therefore, it was a procedural ruling. Id., 2021 OK CR 21, ¶ 27. We further found that the McGirt rule was new because it broke new ground, imposed new obligations on both the state and the federal governments and the result was not required by precedent existing when the conviction at issue in Matloff was final. Id., 2021 OK CR 21, ¶¶ 28-32.
¶6 In reaching our decision on the non-retroactivity of McGirt, this Court held that our authority under state law to constrain the collateral impact of McGirt and its progeny "is consistent with both the text of the opinion and the Supreme Court's apparent intent. . . . The Supreme Court itself has not declared that McGirt is retroactive to convictions already final when the ruling was announced." Id., 2021 OK CR 21, ¶ 33. Ultimately, we held in Matloff that "McGirt and our post-McGirt reservation rulings shall not apply retroactively to void a final state conviction" Id., 2021 OK CR 21, ¶ 40.
¶7 Applying Matloff to the instant case, we find Petitioner's claim in this successive post-conviction proceeding warrants no relief.
DECISION
¶8 Petitioner's Second Application for Post-Conviction Relief and Motion to Stay Proceedings are DENIED. Pursuant to Rule 3.15, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch.18, App. (2021), the MANDATE is ORDERED issued upon the delivery and filing of this decision.





APPEARANCES BEFORE THE DISTRICT COURT
MEGHAN LeFRANCOISMICHAEL W. LIEBERMANASST. FEDERAL PUBLICDEFENDERS, WESTERNDISTRICT OF OKLAHOMA215 DEAN A. McGEE, STE. 707OKLA. CITY, OK 73102COUNSEL FOR DEFENDANT
CHUCK SULLIVANDISTRICT ATTORNEY109 E. CARL ALBERT PRKWYMcALESTER, OK 74501
MIKE HUNTERATTORNEY GENERALOF OKLAHOMAJULIE PITTMANCAROLINE HUNTASST. ATTORNEYS GENERAL313 N.E. 21ST ST.OKLAHOMA CITY, OK 73105COUNSEL FOR THE STATE
JACOB KEYESP.O. BOX 1210DURANT, OK 74702COUNSEL FOR THE CHOCTAWNATION JUDICIAL BRANCH
 
 
 
OPINION BY: LUMPKIN, J.ROWLAND, P.J.: ConcurHUDSON, V.P.J.: ConcurLEWIS, J.: Concur

APPEARANCES ON APPEAL
PATTI PALMER GHEZZIMEGHAN LeFRANCOISMICHAEL W. LIBERMANEMMA V. ROLLSASST. FEDERAL PUBLICDEFENDERS, WESTERNDISTRICT OF OKLAHOMA215 DEAN A. McGEE, STE. 707OKLA. CITY, OK 73102COUNSEL FOR PETITIONER
MIKE HUNTERATTORNEY GENERALOF OKLAHOMAJULIE PITTMANASST. ATTORNEY GENERAL313 N.E. 21ST ST.OKLAHOMA CITY, OK 73105COUNSEL FOR THE STATE
J. RENLY DENNISATTORNEY AT LAW512 N. BROADWAY, STE. 300OKLA. CITY, OK 73102
LINDSAY DOWELLBRIAN DUNKERCHOCTAW NATIONOF OKLAHOMA1802 CHUKKA HINADURANT, OK 74701ATTORNEYS FOR AMICUSCURIAE CHOCTAW NATION
FOOTNOTES
1 Ryder v. State, 2021 OK CR 11, 489 P.3d 528.
2 Ryder v. State, 2021 OK CR 25, __ P.3d __.

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Court of Criminal Appeals Cases
 CiteNameLevel
 2004 OK CR 2, 83 P.3d 856, RYDER v. STATEDiscussed
 2017 OK CR 22, 406 P.3d 27, SANCHEZ v. STATEDiscussed
 2021 OK CR 11, WITHDRAWNCited
 2021 OK CR 21, STATE ex rel. MATLOFF v. WALLACEDiscussed at Length
 2021 OK CR 25, RYDER v. STATECited
Title 21. Crimes and Punishments
 CiteNameLevel
 21 O.S. 701.7, Murder in the First DegreeCited
Title 22. Criminal Procedure
 CiteNameLevel
 22 O.S. 1089, Post-Conviction Relief for Death Penalty Conviction - Grounds for AppealCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA